Citation Nr: 1124860	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic left ankle disability, claimed as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1978.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision that denied service connection for chronic left ankle disability.  The Veteran timely appealed.

In July 2009, the RO notified the Veteran of the Post-Decision Review Process; and that the Veteran had a sixty (60) day period to choose to have a Decision Review Officer (DRO) assigned to the matter, or to follow the traditional appeal process.  The RO notified the Veteran that the matter would be reviewed under the traditional appeal process, if no response was received within the 60 day period.  No response was received, and the matter followed the traditional appeal process.  In January 2010, the Veteran indicated that he wanted to have a DRO assigned to the matter.  However, the time limit has lapsed to elect a DRO review, and a claimant may not have more than one review of the same decision.   See 38 C.F.R. § 3.2600(b).   

A statement by the Veteran in his December 2009 correspondence could be construed as an application to reopen a claim of service connection for a psychiatric disability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that chronic left ankle disability is related to service-connected lumbar spine disability.


CONCLUSION OF LAW

Chronic left ankle disability is not proximately due to, or the result of, service-connected lumbar spine disability  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran does not claim that left ankle disability had its onset or is otherwise related to service.  When he filed his claim of service connection for left ankle disability in March 2009, he specified that disability was due to falling caused by his service-connected lumbar spine disability.  Specifically, he claimed that he fell in November 2008 and injured the left ankle at that time.  In a December 2010 statement, the representative claimed that left ankle disability was related to service.  However, there is nothing in the record suggesting that chronic left ankle disability had its onset or is otherwise related to service and service connection on a direct basis is not established.  Even if the Veteran were to now claim that left ankle disability is related to service instead of falling due to his service-connected lumbar spine disability, this would not establish continuity, because it is in direct conflict with earlier statements that left ankle disability is related to lumbar spine disability.  Accordingly, the Board will consider the merits of the claim of service connection on a secondary basis.   

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran claims that chronic left ankle disability is proximately due to or a result of his service-connected degenerative arthritis of the lumbar spine.  Specifically, he claims that his low back disability caused him to fall on a number of occasions and when he fell in November 2008, it resulted in chronic left ankle disability.  

Service connection is in effect for degenerative arthritis of the lumbar spine, evaluated as 40 percent disabling.

During a December 2002 VA examination, the Veteran complained of weakness in the lower extremities and occasional tingling sensation of toes of the left foot, which usually occurred when sitting for a while or standing for a long duration.  No ankle disability was found.

Private treatment records, dated in August 2004, show that the Veteran complained of pain radiating from his low back into his tail bone, and sometimes into one or both buttocks.

The report of an August 2006 VA examination reveals that the Veteran's gait was normal.  The Veteran denied any falls; he claimed radiating pain in his left lower extremity.  Motor and sensory examination revealed essentially normal findings.  On VA examination in March 2008, there was no abnormal gait observed.  There were no spasms, atrophy, incapacitating episodes or lower extremity weakness observed.  The motor and sensory examination was essentially normal, with reflexes present and equal and muscle tone in the lower extremities normal.   

VA treatment records, dated in November 2008, reveal that the Veteran presented to the Emergency Room with complaints of left ankle pain.  He reported stabbing pain periodically in his back, which made him fall.  He reportedly fell the night before, but got back up and did not feel any pain or injury.  The next morning when he put his feet on the floor, the Veteran realized that he could not bear weight on his left foot due to ankle pain.  X-rays revealed no evidence of acute fracture or dislocation of the left ankle.  Findings were related to an osteochondral defect of the medial talar dome.  The Veteran was given medications.  His left ankle was placed in an ace wrap, and he was provided crutches.

During a March 2009 VA examination, the Veteran reported that he fell because of back pain and injured his ankle.  MRI scans of the left ankle revealed a chronic tear of the anterior talofibular ligament and evidence consistent with an osteochondral defect.  The examiner reviewed the claims file, and the medical evidence of record.  Following examination of the Veteran's left ankle, the examiner opined that it was less likely as not (less than a 50 percent probability) that chronic left ankle disability exhibited by an anterior talofibular tear and osteochondral defect was caused by or a result of the Veteran's service-connected degenerative arthritis of the lumbar spine.  In support of the opinion, the examiner reasoned that the current conditions of the Veteran's left ankle were chronic, as evidenced by the MRI scans.  X-rays at the time of the Veteran's ankle sprain in November 2008 did not reveal any acute conditions, but rather only chronic conditions.  Chronic conditions are those that have persisted over a long period of time; and there was no evidence in the records of any prior injuries of the left ankle related to the Veteran's degenerative arthritis of the lumbar spine, that would have contributed to the chronicity of the current left ankle conditions.  

The most probative evidence indicates that the Veteran's current left ankle disability is not linked to the service-connected lumbar spine disability.  The March 2009 examiner concluded that chronic anterior talofibular tear and osteochondral defect of the left ankle were not caused by or a result of service-connected degenerative arthritis of the lumbar spine.  The examiner pointed out that the left ankle disability exhibited in 2008 was not an acute injury (for example a fracture or dislocation), but was a chronic condition that was not likely to have had its onset as a result of a recent fall.  The examiner reviewed the clinical record and specifically radiographs and MRI test results.  The report of the March 2009 examination appears accurate, and contains sound reasoning.  There is no medical opinion to the contrary.  

The Veteran is competent to state that his back caused him to fall, though his claim that his legs would go numb and he would occasionally fall down is not entirely consistent with the overall record.  On examination of the spine in 2006, he denied that his back caused falls and neurological testing in 2006 and 2008 does not reveal objective evidence of significant neurological deficit in the lower extremities; there was no suggestion in the examination reports that he had weakened legs that would give way.  The lack of acute disability following the claimed fall in 2008 also undermines the Veteran's claim.  As pointed out by the VA examiner, there was simply no showing of disability having recent onset in the left ankle after the claimed fall.  The chronic left ankle disability was thought to be long standing with no evidence of a recent increase in disability.  Though the Veteran feels that current left ankle disability was either caused or aggravated by acute injury in 2008, he is not shown to have the medical expertise to determine the etiology of orthopedic disease.  He is competent to claim that he had pain in the left ankle following the injury, but the degenerative changes were not visible to the eye and required diagnostic testing to discover.  

A clear preponderance of the evidence weighs against a finding that current left ankle disability was either caused or aggravated by service-connected lumbar spine disability.  In essence, the Veteran's claim that he has left ankle disability as a result of his lumbar spine disability is not competent evidence.  To the extent he is competent to claim that his lumbar spine disability causes frequent falls resulting in left ankle injury, he is not credible, since this is contradicted by the denial of falls on VA examination in 2006 and there is nothing in the clinical record suggesting that lumbar spine disability would cause symptoms to this degree.  

Hence, a clear preponderance of the evidence is against a finding that the Veteran has chronic left ankle disability that is related to service-connected disability.  Thus, service connection is not warranted.


ORDER

Service connection for chronic left ankle disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


